IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-17-00424-CV

                            IN RE DOUBLE DIAMOND, INC.


                                       Original Proceeding



                                 MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.1



                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed December 22, 2017
[OT06]




      1   In light of our disposition, we dismiss relator’s motion for temporary relief as moot.
In re Double Diamond, Inc.   Page 2